Citation Nr: 1100434	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-30 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2006, a statement of the 
case was issued in July 2008, and a substantive appeal was 
received in August 2008.

The Veteran presented testimony at a travel Board hearing in 
before the undersigned Veterans Law Judge of the Board at the RO 
in Chicago, Illinois, in September 2010, and a transcript of the 
hearing is associated with his claims folder.  At the hearing, 
the Veteran submitted evidence with a waiver of RO consideration 
of it.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss disability is 
related to service.  

2.  The Veteran's current left ear hearing loss disability was 
not manifest in service and is unrelated to service.  

3.  The Veteran's current tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss disability are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for left ear hearing loss 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters 
dated in December 2005 and March 2006.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  It also complied with 
Dingess, providing the Veteran with information concerning 
effective date and degree of disability.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
determined that service treatment records are unavailable; 
assisted the Veteran in obtaining evidence; afforded the Veteran 
examinations in July 2009; obtained medical opinions as to the 
etiology of disabilities; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

The Veteran appeals the RO's May 2006 denial of service 
connection for hearing loss disability and tinnitus.  He feels 
that he has hearing loss and tinnitus related to in-service noise 
exposure from the firing range, where he fired an M1 right 
handed, and the soldier next to him fired an M1 left handed, 
without ear protection.  He suffered hearing loss, mostly in his 
right ear, at the time, along with tinnitus.  His ears rang 
immediately after that for several hours.  He thought his problem 
would go away in a few days but it never did.  He states that in 
his first job post-service, he noticed hearing problems, and that 
later on, when he worked behind a bullet proof window at a coin 
exchange, he had to get a right ear hearing aid.  He indicates 
that he had office type jobs post-service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For VA compensation and pension purposes, impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Service treatment records are unavailable, apparently due to the 
1973 National Personnel Records Center fire.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The following analysis has been undertaken with this 
heightened duty in mind.  

The Veteran had right ear surgery in April 1989 for right ear 
otosclerosis.  At the time, he reported right progressive hearing 
loss for approximately 25 years, and that his left ear was his 
better hearing ear.  For the past 5 years, he had noticed a left 
ear progressive hearing loss.  Audiometry revealed mixed hearing 
loss with a superimposed right high frequency hearing loss.  The 
left speech reception threshold was 30 decibels.   

A private audiologist indicated in August 2008 that the Veteran 
had a history of noise exposure on the firing range in service.  
Without pre and post fire audiograms, it was impossible to 
pinpoint the exact cause of his hearing los.  However, noise 
exposure without hearing protection can contribute to permanent 
hearing loss, and so it was possible that the Veteran's hearing 
loss could be related to noise exposure in the military.  

On VA examination in July 2009, the Veteran reported that he had 
only been on the firing range once in service, for about 30 
minutes, firing an M1, without hearing protection.  He first 
noticed right sided hearing loss when he started his first full 
time job after discharge.  At that time, he had difficulty 
hearing people on his right side.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
80
75
80
LEFT
55
70
75
70
80

Speech recognition scores, using the Maryland CNC test, were 80 
percent in the right ear and of 44 percent in the left ear.

The examiner stated that without pre and post audiograms, it was 
impossible to determine if hearing loss was present at the time 
of the Veteran's discharge.  If there was a hearing loss on the 
right side at the time of the Veteran's discharge, as the Veteran 
suspected, there was no way of knowing whether the hearing loss 
was noise induced or the beginning stage of his otosclerosis.  
Age related hearing loss may have contributed to his current 
hearing loss.  It was impossible to determine the cause of his 
hearing loss and tinnitus without resort to speculation.  

Nathan J. Iglitzen, M.D. stated in January 2010 that the Veteran 
had been his patient from 1957 to 1993.  As a result of having 
served in the Army from April 1951, the Veteran was exposed to 
harsh noises from artillery firearms.  He complained of 
intermittent hearing loss and tinnitus, particularly in the right 
ear.  Being a conscientious soldier, he did not complain of his 
hearing loss during active duty.  After discharge, as a result of 
right ear hearing loss, he purchased a hearing aid.  Later, in 
April 1989, his hearing loss was partially restored by surgery.  
Dr. Iglitzen believed there was a correlation between the 
Veteran's hearing problem and his service.  

In March 2010, R. J. Wiet, MD. indicated that the Veteran had 
explained to him that he had fired off of his right shoulder 
during basic training in service, while the soldier on his right 
fired off his left shoulder, so both rifles discharged nearest 
the Veteran's right ear.  Dr. Wiet realized that aging was a 
major factor in hearing loss, but that if aging were involved 
here, it would have affected both ears equally, not one more than 
the other.  An MRI in January 2010 revealed no right ear tumor 
and Dr. Wiet found no evidence of physical damage to the 
Veteran's right ear that might have been caused by a blow to the 
head.  The fact that presbycusis affects each ear equally and the 
absence of physical damage indicated that firing on the rifle 
range without protection for the ears was the most likely cause 
of the Veteran's hearing loss.  

Based on the evidence, with reasonable doubt being resolved in 
the Veteran's favor, the Board finds that service connection is 
warranted for tinnitus and right ear hearing loss.  The Veteran's 
service treatment records are absent and the Veteran reports a 
history of right hearing loss and tinnitus starting after his 
time on the firing range without ear protection in service, and 
continuing since then.  The earliest treatment records which were 
obtainable show tinnitus and a history of noise exposure in 
service and an approximately 25 year history of progressive right 
ear hearing loss in 1989, and the Veteran has testified that he 
had office type jobs after service and that in his first job 
after service, he noted right ear hearing problems.  The Board 
finds that the Veteran has provided credible evidence, including 
his sworn oral testimony in September 2010, which, when combined 
with April 1989 private medical record in particular, 
demonstrates continuity of tinnitus and right ear symptomatology 
since service.  38 C.F.R. § 3.303(b).   This evidence places the 
record as it stands in equipoise, despite the VA examination 
report of 2009.  As such, service connection for right ear 
hearing loss and tinnitus is warranted.  

The evidence, however, does not support service connection for 
left ear hearing loss disability.  The Veteran reported that 
being on the firing range in service mostly affected his right 
ear and he does not report that he had difficulty with left ear 
hearing immediately after service.  Furthermore, he complained 
particularly of his right ear to Dr. Iglitzen in the years after 
service, and he has age-related left ear hearing loss and his 
right ear hearing loss is currently substantially greater 
according to Dr. Wiet.  Furthermore, at the time of the Veteran's 
April 1989 treatment, he reported left ear progressive hearing 
loss for only about the past 5 years.  At the time of the July 
2009 VA examination, he reported that he had suspected only right 
ear hearing loss was present at the time of his service 
discharge.  No medical evidence of record specifically and 
adequately relates the Veteran's left ear hearing loss disability 
to service, and continuity since service is not demonstrated but 
instead is contradicted by the Veteran's aforementioned 
statements and the April 1989 private medical record.  The 
preponderance of the evidence is against service connection for 
left ear hearing loss disability and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1991).



ORDER

Service connection for right ear hearing loss disability is 
granted.

Service connection for left ear hearing loss disability is 
denied.

Service connection for tinnitus is granted.




____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


